CUNNINGHAM, J.
(Dissenting). — The court instructed the jury as to the law (paragraph 172, Penal Code of Arizona 1913) defining the degree of murder, by reading the statutory words, and added thereto the following:
“You will thus see that included in the charge contained in the information is that the defendant is guilty of murder in the first degree. ’ ’
This statement is assigned as error. The court may have, and probably did have, the intention of saying to the jury that:
“You will thus see that included in the charge contained in the information is that the defendant is thereby charged of having committed the crime of murder of the first degree.”
He could have so instructed the jury and thereby correctly instructed them.
Did they so understand the instruction given, from the language used by the court? The answer must be formed from the results of speculation, unless the court, in the instructions given, stated the law otherwise.
The language used, certainly, informs the jury as a fact “that included in the charge contained in the information is that the defendant is guilty of murder in the first degree. ’ ’ Not that the defendant is charged by the information of the crime of murder of the first degree, but that he is guilty of murder in the first degree according to the charge as set forth in the information.
The connection in which this instruction stands with regard to the entire instruction given is therefore important. I will briefly refer to such portions of the instruction as bear upon the matters affected by this alleged erroneous statement. The only matter affected is the matter of the degrees of murder.
The eourt commenced the instructions by reminding the jury that the information had been read in their hearing, and stated the contents of the allegations of the information in substantially the language of the information, and stated, “The defendant is thus-charged with the crime of murder.” The eourt then informed the jury of their duty:
“Before you proceed upon an investigation of the truth or falsity of the charge contained in the information, it is necessary that you be instructed upon some of the preliminary *325steps which you must observe in arriving at a final conclusion under the evidence, which you have been listening to, and the information, which you have heard read. ’ ’
The court instructed of the necessary existence of act and intent, or act and criminal negligence to constitute a crime; of the power of the jury in weighing the evidence and arriving at its truth, and the rules to be followed in so arriving at the truth; of the presumption of defendant’s innocence until the contrary is established, and in case of a reasonable doubt whether his guilt be satisfactorily shown he must be acquitted; “and it is incumbent upon the state in this ease to satisfy you beyond a reasonable doubt of the truth of every material allegation in the information which you have heard read”; of the meaning of reasonable doubt:
“You must understand, however, gentlemen of the jury, the law does not require that every doubt of guilt should be excluded; that would require an impossibility of the state. Crimes are not usually committed under circumstances which permit of demonstrative proof. In the determination of criminal cases it is seldom possible to be absolutely certain. You are required to decide the question of the defendant’s guilt or innocence upon the evidence, under the law, using those reasoning faculties with which you have been endowed, and determine whether the state has proven the defendant guilty, not beyond all doubt or possibility of error, but beyond a reasonable doubt.
“You are instructed . . . that it is the law in this state that, if you find from the evidence that Robert Dayton Talley fired the fatal shot which killed Jesse C. Danner, then the burden of proving circumstances of mitigation, or that justify or excuse the homicide, devolves upon Robert Dayton Talley, unless the proof upon the part of the prosecution tends to show that the crime committed only amounts to manslaughter, or that the defendant was justifiable or excusable. "Where it is shown from the evidence that a homicide has been committed with a deadly weapon, and no circumstances of mitigation, justification, or excuse appear, the law implies malice. The malice thus implied is that malice aforethought which is necessary to sustain an indictment for murder.
“Having thus been instructed upon what are the preliminary steps in arriving at a just conclusion in criminal cases, *326you may proceed to an investigation, gentlemen, and in so doing it is well to observe certain rules. You should first consider . . . whether or not Jesse C. Danner is dead. Second, if you so find from the evidence beyond a reasonable doubt, did he die within a year and a day of the time of the infliction of the wounds upon him, and that the wounds were inflicted by the defendant, Robert Dayton Talley, in Gila county, Arizona, as you will be hereafter more fully instructed.
“As I have heretofore instructed you, the defendant in this case is charged with having on or about the eighteenth day of November, 1913, murdered one Jesse C. Danner, a human being.”
The statutory definition of murder is then given. This is followed by the instruction stating the statutory definitions dividing murder into the first and second degrees, followed by the instruction complained of, viz.:
“You will thus see that included in the charge contained in the information is that the defendant is guilty of murder in the first degree.”
Immediately following, the court instructed as follows:
“Before you will be justified in finding: that the defendant is guilty of murder in the first degree, you must find, beyond a reasonable doubt, that the killing was done with malice aforethought; that such killing was willful, deliberate and premeditated, as there is no evidence in this case which would justify your consideration of any other of the elements which constitute murder in the first degree.”
The court defines malice, and malice aforethought, and states that “deliberation and premeditation need not exist for any fixed period of time; it is enough that they were formed before the act” — clearly making proof of the existence of malice aforethought, as defined, include deliberation and premeditation.
The court defines willfulness, and states that the meaning excludes accident, but:
“It must be deliberate and premeditated. By this is not meant that the killing must have been conceived or intended for any particular length of time. Deliberate and premeditated do not necessarily mean brooded over, considered, or reflected upon for a week, a day, an hour or any particular *327length of time. It is sufficient that it should he done with reflection and conceived beforehand, and in this view the deliberate purpose to kill and the killing may follow each other as rapidly as successive impulses or thoughts of the mind. It is enough that the party deliberate beforehand, premeditate the purpose to kill before he gave the fatal blow; but, while the purpose to kill and its execution may follow thus rapidly upon each other, it is proper for you to take into consideration the shortness of such interval in considering whether such sudden and speedy execution may not be attributed to sudden passion and anger, rather than to deliberation and premeditation, upon which you will be hereafter more fully instructed. Thus, should you be satisfied beyond a reasonable doubt, that Robert Dayton Talley willfully, unlawfully, feloniously and of his premeditated malice aforethought did kill Jesse C. Danner, as you are herein instructed, in such case you should find the defendant guilty of murder in the first degree.
“Prom what has been said you will see the distinction between first and second degree murder is that murder in the first degree, unless committed in the perpetration of or attempt to perpetrate arson, rape, robbery, burglary or mayhem, which elements do not enter into this case, is the killing must be willful, deliberate and premeditated; while in murder of the second degree the killing is not deliberate and premeditated. In the one case, there is a deliberate, premeditated and preconceived design, though it may have been formed in the mind immediately before the mortal wound was given, to take life. In the other ease, there is no deliberation, premeditation or preconceived design to kill. In both, however, murder in the first degree and murder in the second degree, the killing must have been unlawful and accompanied with malice.
“If you have a reasonable doubt ... of the guilt of the defendant of the crime, either of murder in the first or second degree, there is still included within this charge the lesser offense of manslaughter.”
Whereupon the court instructed upon the law of manslaughter and on the law of justifiable and excusable homicide, and the forms of verdict to be adopted. As a final instruction as to the degrees of murder, the court said:
*328“In considering the degree of the crime, ... it is your duty to resolve any reasonable doubt as to whether or not the defendant is guilty of the higher offense, in favor of the defendant and in favor of the lesser degree of the crime, and,' upon the whole ease, resolve every reasonable doubt that may exist in your minds in favor of the defendant.”
The cause was submitted, and the jury retired to consider of a verdict. At a later time the jury returned into court and requested a “definition between first and second degree murder; explanation of what constitutes malice aforethought and premeditation; also, the difference between malice and malice aforethought.” The foreman stated the jury wanted the “difference between first and second degree murder.” The court said:
“Sometimes, gentlemen of the jury, it is almost utterly impossible to be able to so give a definition that embraces law terms that a layman can understand; that is, it is hard, of course, even for lawyers and for judges who have spent probably years of their lives to get the distinction between the different elements constituting certain offenses so that it is absolutely clear even to their own minds. But in this state it may be well for you to understand that ‘murder,’ as I have heretofore defined that to be, is the unlawful killing of a human being with malice aforethought. That general definition embraces all classes of murder, as you have been instructed in the instructions that I have heretofore read to you —that is, first and second degree murder. In this state murder is divided into two degrees, first degree and second degree. Under the statute and under the law of this state, every murder which is perpetrated by means of poison or lying in wait, or by any other kind of willful, deliberate or premeditated killing, or which is committed in the perpetration of or attempt to perpetrate arson, rape, robbery, burglary or mayhem, is murder in the first degree; all other kinds of murder are murder of the second degree. From the evidence that has been introduced in this ease, gentlemen of the jury, you are instructed that as a matter of law that that part of the definition which relates to murder in the first degree as that which is committed in the perpetration of or attempt to perpetrate arson, rape, robbery, burglary or mayhem, has no part in your deliberations at all, and may be excluded from *329your deliberations entirely. Consequently, the only thing that you are concerned with in this definition of murder in the first degree is as to whether or not you are convinced beyond a reasonable doubt that this killing was willful, deliberate and premeditated to constitute murder in the first degree.
“I will again read you the definition that I gave you in the instructions I first read to you, as this instruction has been thought out carefully and worded in order to give expression to the meaning as near as possible.”
The instruction theretofore given was read, including the instructions indicated and the instructions explaining the meaning of malice aforethought, and the distinction between malice and malice aforethought, and the following:
“Where it is shown from the evidence that a homicide has been committed with a deadly weapon, and no circumstances of mitigation, justification or excuse appear, the law implies malice. The malice thus implied is that malice aforethought which is necessary to sustain an indictmént for murder.”
Whereupon the jury retired and later returned a verdict of guilty of murder of the first degree, and fixed the punishment at death.
The sum and substance of the whole instruction given the jury, as they relate to the first degree of murder, is: That under the evidence in this case the jury is not concerned with murder committed in the perpetration or attempt to perpetrate arson, rape, robbery, burglary or mayhem, but they are only concerned with the homicides committed by any other kind of willful, deliberate and premeditated killing. That the state is required to prove every material allegation of the information to the satisfaction of the jury before a conviction can be had. “Where it is shown from the evidence that a homicide has been committed with a deadly weapon, and no circumstances of mitigation, justification or excuse appear, the law implies malice. The malice thus implied is that malice aforethought which is necessary to sustain an indictment for murder.” That murder is divided into first and second degrees, but it is extremely difficult to express a clear distinction existing between the two degrees of murder. That under the law of this state, “that, if you find from the evidence that Robert Dayton Talley fired the fatal shot which *330killed Jesse C. Danner, then the burden of proving circumstances of mitigation, or that justify or excuse the homicide, devolves upon Robert Dayton Talley, unless” the proof of such mitigation, justification or excuse is furnished from the evidence produced by the state.
A fair construction of the instructions defining deliberation and premeditation is that such words are included in the definition of “malice aforethought,” viz.:
“You are instructed . . . that the term ‘malice’ denoted a wicked intention of the mind; an act done with a depraved mind attendant with circumstances which indicate willful disregard of the life or safety of others indicates malice, and that malice aforethought is such wicked intention of the mind previously entertained. Deliberation and premeditation need not exist for any fixed period of time; it is enough that they were formed before the act.”
The law of this state is that an act done with a depraved mind attendant with circumstances which indicate disregard of the life or safety of others indicates malice, and, before a homicide may be considered murder, the act resulting in the homicide must have been accompanied by malice so understood manifest from the facts and circumstances of the killing.
The facts that establish malice aforethought, in order to constitute a homicide murder, do not also establish the further elements of willfulness, deliberation and premeditation, and thereby establish the higher degree of murder. In order to establish willfulness, deliberation and premeditation in the commission of a homicide (in order to establish murder of the first degree), the state must satisfy the jury from further evidence, beyond a reasonable doubt, that the fatal wound was inflicted in such circumstances as exemplify not only the offspring of a depraved mind bent on mischief, but also such further state of mind acquired from a previous deliberation and premeditation of the act, and a fixed purpose and intention of bringing about the exact result (the death of the human being wounded). To establish these elements of deliberation and premeditation, the prosecution must produce evidence of a greater degree of depravity of mind than is required to establish an unlawful killing with malice aforethought. In other words, the evidence must *331satisfy the jury beyond a reasonable doubt that the accused not only killed the deceased of his malice aforethought, but, also, that the act of killing was willfully, deliberately and premeditatedly done. Hence a greater degree of punishment is deserved, because a greater depravity of mind is shown to have accompanied the act of killing.
The instructions given nowhere required the jury to become satisfied from the evidence, beyond a reasonable doubt, that the accused willfully, deliberately and premeditatedly shot and killed the deceased. The instructions did require the jury to become satisfied of the existence of such elements, beyond a reasonable doubt, but instructed the jury that, from a definition of the degrees of murder as given by the court, “you will thus see that included in the charge contained in the information is that the defendant is guilty of murder in the first degree.”
Who can say at this stage of this cause that the jury was or was not influenced by such instruction?
The evidence shows no reasonable motive prompting defendant to a willful, deliberate and premeditated act of shooting deceased. That the accused did shoot deceased is not denied. The circumstances surrounding the fatal transaction tend to show that the parties were engaged in a fight, and continued fighting with about equal success for some minutes; that the accused was prostrate on the ground in a muddy street, and the deceased was on “top” of him, and both were fighting; that bystanders took hold of the deceased and pulled him back, but did not break the hold each had on the other. They were partially disengaged, so that both men recovered a standing position, but holding to each other’s arms. At about the time they arose to their feet, defendant pulled a revolver from under his left arm, where he usually carried it, and the deceased made a jump toward defendant, at the same time saying to defendant, “Put up that gun, fight like a man, ’ ’ or words to that effect. As deceased made the jumping motion, as if to disarm accused, the accused passed his right hand, with the revolver, over the deceased’s left shoulder and pressed the muzzle against the back of the deceased and fired. Then he fired two more shots into the deceased’s left side, whereupon the deceased retired toward the *332sidewalk, showing a great weakness. Defendant fired a fourth shot in his direction, but did not again strike Vie deceased.
There is no evidence as to which of the three shots was fatal. The three combined proved fatal, and the jury is fully justified in finding that the shots caused the death. No witness testified directly of the cause of death. The wound in the back and the two wounds in the side were powder-burned.
This evidence would justify an inference that the defendant fired the shots intending thereby to kill the deceased, and in so doing he was prompted by and did fire the shots of his malice aforethought. He thereby unlawfully killed Jesse C. Danner, a human being, with malice aforethought. Of this conclusion the facts and circumstances surrounding the killing furnish sufficient proof, if the jury did not believe that the shots were fired by accused in his necessary self-defense. Whether or not the facts and circumstances surrounding the killing tend to prove that the accused willfully, deliberately and premeditatedly fired the shots, I will not now stop to inquire. Certainly the above-mentioned facts do not justify the fair inference of deliberation and premeditation necessary in law to raise the crime to murder of the first degree, The jury had doubts of the degree of . murder established by the proof; but as the court had instructed them that, “you will thus see that included in the charge contained in the information is that the defendant is guilty of murder in the first degree,” and treated deliberation and premeditation as included in maliee aforethought, and nowhere required the jury to become satisfied beyond a reasonable doubt from the evidence in the case that the accused willfully, deliberately and premeditatedly fired the shots that killed Danner, they may have thought the court had intended by the instruction to inform them of their duty to convict of murder of the first degree if they were satisfied beyond a reasonable doubt, from any source, that the defendant deliberately and premeditatedly fired the shots that proved fatal. They were expressly told, if accused fired the fatal shots, he had the burden of proving that he fired them in such circumstances as relieved him from the extreme penalty of the law. What could a jury do in case they did not believe the defendant’s statements claiming he fired, but fired in self-defense, *333under these many instructions, other than convict of murder of the first degree, and particularly when the court had intimated the absence in law of the existence of a certain line marking a distinction between the first and second degrees of murder?
We may as fairly speculate and determine, from the whole of the instructions given, that the defendant was or was not injured by the instruction in question. Certainly the instruction has nothing to recommend its presence in this trial. This considered, and the imperfect condition of the record presented to us for review of this appeal, convinces me that justice, administered with mercy, requires another trial.
The entire record presented to us for review is prepared and presented with such absence of care and attention to plain statutory requirements that only charity toward the appellant in his extremity prompts us in giving any consideration whatever to the record other than to order the appeal dismissed. Yet, the defects in the record are, and have been, such for which the appellant and his counsel are not to be censured. The censure falls upon those over whom appellant has no control. Such record as we have had for consideration, and particularly the evidence contained in the reporter’s transcript of his notes, has been considered as an authentic, correct transcript, and treated as correctly containing all of the evidence in the case and the entire instruction of the court, not because it has been authenticated as such by the officers designated by statute in the exact manner and with the formalities specified by statute to so establish it as a part of the record, but because the appellant in right and justice ought not be penalized for another’s failure of duty; appellant being without fault. In taking this course, I feel that the broad spirit of our statute has been met, and by meeting the statute in this way its beneficial purposes have been promoted, not violated. I am of opinion that by this course we have not thereby nullified our previous decisions in similar cases, but entered a field not covering those previously decided cases — the facts maturing the record are so very different.
Upon the whole ease, I am convinced that the appellant has been deprived of that fair and impartial trial guaranteed to *334him by law, because the court erred in its instructions to the jury, under the evidence.
For this general reason, I dissent from the decision affirming the conviction.
Generally, on the question of cumulative evidence as grounds for new trial in criminal cases, see notes in 14 L. R. A. 609; 46 L. R. A. (N. S.) 90S. And as to circumstances under which cumulative evidence has or has not been held to render a different outcome probable, see note in 46 L. R. A. (N. S.) 911.